Citation Nr: 1045768	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-06 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for 
folliculitis (previously rated as acne) prior to April 14, 2010.  

2.  Entitlement to an initial rating in excess of 30 percent for 
folliculitis (previously rated as acne) beginning April 14, 2010.  

3.  Entitlement to an initial rating in excess of 20 percent for 
lumbar degenerative disc disease with bilateral lumbar 
radiculopathy L5-S1.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  
The Veteran also had active and/or inactive service in the United 
States Army Reserve from March 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a May 2010 rating decision, the Veteran was granted an 
increased rating, from 10 to 30 percent, effective April 14, 
2010, for his folliculitis.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held that 
a rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, this matter remains in appellate status.  
Additionally, because the awarded increased rating was not made 
effective from the date service connection was originally 
granted, the issue has been separated into two issues, to reflect 
the distinct periods of time involved.  

The Veteran was afforded a local hearing before a Decision Review 
Officer in February 2008, and the transcript of that hearing is 
of record.

As set forth below, a remand for the matter of entitlement to an 
initial rating in excess of 20 percent for lumbar degenerative 
disc disease with bilateral lumbar radiculopathy L5-S1 is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.



FINDINGS OF FACT

1.  The Veteran's folliculitis was manifested by involvement of 
10 percent of total body area, but there was not involvement of 
at least 20 percent of the Veteran's body, or the need of 
constant or near-constant systemic therapy prior to April 14, 
2010.

2.  The Veteran's folliculitis is manifested by involvement of 27 
percent of total body area, but there was not involvement of at 
least 40 percent of the Veteran's body, or the need of constant 
or near-constant systemic therapy since April 14, 2010.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for the Veteran's folliculitis prior to April 14, 2010, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806 (2010).

2.  The criteria for a disability rating in excess of 30 percent 
for the Veteran's folliculitis from April 14, 2010, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DC 7806 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VCAA notice requirements apply to all 
five elements of a service connection claim (1) veteran status; 
(2) existence of disability; (3) connection between service and 
the disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In October 2004 and July 
2008 letters, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claim on appeal.  
Additionally, the letters provided him with the general criteria 
for the assignment of an initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the June 2008 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that in Vazquez-Flores v. Peake, 22 
Vet App. 137 (2008), the Court held that more specific notice was 
necessary for an increased rating claim, to include providing the 
applicable rating criteria.  Because the claim for a higher 
initial rating for the Veteran's lumbar degenerative disc disease 
and folliculitis is a downstream issue from that of service 
connection, Vazquez notice was not required when the RO developed 
this claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Moreover, Vazquez-
Flores was recently overruled in part, eliminating the 
requirement that such notice must include information about the 
diagnostic code under which a disability is rated, and notice 
about the impact of the disability on daily life.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, though 
not required, the Veteran was provided with the specific language 
of the diagnostic criteria in post-adjudicatory documents.  

The Board next finds that VA has complied with the duty to assist 
by aiding the appellant in obtaining evidence.  The RO has 
obtained the Veteran's service treatment records, as well as VA 
and non-VA medical records.  He has also been afforded VA medical 
examinations on several occasions, most recently in April 2010.  
The Board notes that the VA examination reports contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and clinical features of the 
disabilities on appeal and are adequate for purposes of this 
appeal.  As noted above, the Veteran was afforded a local hearing 
with a Decision Review Officer, and the transcript is of record. 

In a February 2007 examination of the skin, the examiner 
indicated that the Veteran was sent to have photographs taken of 
the affected area; however, review of the record indicates that 
these photographs, if taken, are not of record.  Normally, VA 
would be obligated to obtain these records as part of its duty to 
assist the Veteran.  The Board finds, however, that the February 
2007 examination provides both a thorough and complete 
description of the Veteran's folliculitis, and the medical 
evidence of record adequately indicates the percentage of skin 
covered which is applied to the legal criteria for rating the 
skin.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Thus, the Board 
finds that no useful purpose would be served by delaying 
appellate review for additional development, to include obtaining 
the referenced photographs.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the 
assignment of initial ratings is under consideration, the level 
of disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. § 4.7 (2010).  

The Veteran's skin disability is rated under DC 7899-7806.  
Diagnostic Code 7899 represents an unlisted disability requiring 
rating by analogy to one of the disorders rated under the code.  
See 38 C.F.R. § 4.27 (2010).  In this matter, DC 7806, which 
addresses dermatitis or eczema, is the most analogous DC to the 
Veteran's service-connected folliculitis (previously rated as 
acne).  

Under the criteria for dermatitis or eczema, a 10 percent rating 
is warranted when there is at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas affected; or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
are required for a total duration of less than six weeks during 
the past 12-month period.

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systematic therapy such as corticosteroids or other 
immunosuppressive drugs required for six weeks or more, but not 
constantly, during the past year. 

A 60 percent rating, the highest rating under this diagnostic 
code, is warranted for more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected; or constant or 
near-constant systematic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board notes that 
changes made to the general criteria for the rating of skin 
disabilities, effective from October 23, 2008, made no 
modifications to DC 7806 and are not relevant to the Veteran's 
claim.  73 Fed. Reg. 54,710 (Sep. 23, 2008).  

In his written contentions to VA, the Veteran has asserted his 
folliculitis results in a degree of disability in excess of that 
demonstrated by his 10 percent rating before April 14, 2010, and 
his 30 percent rating thereafter.  The Veteran contends that he 
has experienced skin irritations, rashes, lumps, and sores since 
his discharge from service, and that his body has been covered 
from the waist down, and from the elbows to his hands.  He 
describes past use of creams and a prescription medication which 
were ineffective, and current use of over-the-counter calamine 
and Lanacane spray to temporarily relieve itching.  

VA outpatient medical records from December 2000 to June 2002 
show that the Veteran was treated for dry skin and an 
erythematous rash on his neck, with reticulated hyperpigmented 
and telangiectatic streaks bilaterally.  The VA doctors also 
treated him for skin disorders including what was referred to as 
dermatitis on his hand, folliculitis on his legs, poikiloderma of 
Civatte, neck, benign, scaling fingertips, and perifollicular 
erythema on the thighs.  The Veteran reported experiencing 
itching all over several times per year, and the record reflects 
he was advised to use a number of different medications and 
lotions to relieve his complaints.

In February 2007, the Veteran was afforded a VA examination of 
the skin.  The Veteran indicated his belief that he was exposed 
to Agent Orange.  He was fully retired, and his wife provided 
income for the family.  The Veteran reported a recurring rash 
that covered the inner aspect of his thighs and bilateral upper 
legs.  He complained that the rash was often pruritic and this 
itching feeling did not stop until it was immersed in salt water.  
The rash affected approximately 1 percent of his exposed skin, 
and 5 percent of his total skin.  The Veteran stated that the 
itching was very severe and embarrassed him in public, and the 
rash made it difficult for him to do public activities.  The 
Veteran explained that the lesions waxed and waned throughout the 
year, but were never completely resolved.  The Veteran was unsure 
of his past treatments, but indicated prior use of creams, and 
denied current use of topical or oral medications.  On physical 
examination, the patient was not in acute distress and no masses 
or lesions were noted.  Examining the extremities revealed no 
edema.  The upper extremities showed no rash or erythema, but the 
lower extremities, medial thighs and medial aspects of the upper 
legs bilaterally showed mild dark discoloration with small 
erythematous lesions.  The examiner noted that some of the 
lesions were scabbed over due to scratching.  The examiner noted 
that at the time of examination the "patient did not complain of 
an itch, although there was evidence of multiple excoriations 
from some kind of friction or scratching motion."  The examiner 
indicated the Veteran had acne on the medial thighs and the 
medial aspects of the upper portions of both legs.  The Veteran 
was noted to complain of pruritis of these areas, which sometimes 
made it difficult for him to perform some activities of daily 
living.  The rash was noted to wax and wane throughout the year, 
without ever completely resolving.  

At the above mentioned February 2008 hearing, the Veteran's 
folliculitis was discussed as having lumps, bumps and red marks, 
and being itchy.  The Veteran explained that he had experienced 
break outs of the little itchy bumps since service, which greatly 
irritated his skin causing him to scratch, and the itch was 
soothed only by over-the-counter sprays, rubbing alcohol, and 
creams from the doctor.  The Veteran described his folliculitis 
as occurring daily, with some minor relief when he spent time in 
salt water and sun.  The Veteran described the folliculitis as 
being present on his hands, torso, back, and from the waist down. 

In March 2008, the Veteran was afforded another VA examination of 
the skin.  The Veteran again conveyed his belief that he had been 
exposed to Agent Orange while in service, because of his 
proximity to a chemical testing ground.  He also expressed that 
he was fully retired and his wife provided the family's income.  
The Veteran continued to deny use of medication or creams at that 
time.  The Veteran stated that he had a rash on the inner aspect 
of his thighs, bilateral upper legs, and bilateral lower legs 
since his time in service.  He explained the rash was often 
pruritic, and such itching was alleviated only when he was 
covered in lotion or calamine spray, or immersed in salt water.  
At that time, the Veteran described the rash as affecting his 
buttocks, upper and lower legs, feet, forearms, and wrists 
bilaterally.  The Veteran stated that it was difficult for him to 
engage in activities, because excessive itching broke his 
concentration and made it difficult for him to be in public when 
he was embarrassed by itching all over his body.  The Veteran 
described the lesions as waxing and waning over the years, but 
never disappearing.  The examiner noted that the Veteran had a 
raised rash in some areas that was erythematous, with a nodular 
look from less than one centimeter to as large as three 
centimeters in diameter, encompassing multiple areas on his 
forearms, wrists, buttocks, and bilateral legs.  The examiner 
ventured that this affected 4 percent of his exposed skin, and up 
to 10 percent of his total skin area.  The examiner noted that 
the rash showed up not only as raised, but also in many places 
with a dark discoloration, especially on the buttocks and upper 
legs.  The examiner also noted that the Veteran had scratched 
many of the bumps, excoriating the skin.  Physical examination 
reinforced that the Veteran had multiple areas of excoriated 
wounds from scratching, with the Veteran noting nodular raised 
lesions on his forearms, wrists, buttocks, upper and lower legs 
and ankles bilaterally.  Some of the nodular lesions had mild to 
dark discoloration, and the patient was observed to be visibly 
scratching at the lesions while at the examination.  The examiner 
noted that the Veteran reported a long history of acne and 
folliculitis, and that a rash covered a large area of the 
Veteran's body.  

Between September 2009 and November 2009 the Veteran received VA 
outpatient medical treatment for his folliculitis.  He was 
started on Lidex cream and emollients for his hands, and Retin-A 
cream and Cleocin solution for his legs, and camphor lotion 
generally.  His neck was noted to have reticulated, 
hyperpigmented, and telangiectatic streaks bilaterally, his 
forearms had many excoriations, and his thighs had many 
hyperpigmented macules and excoriations extending to his lower 
legs; however, his calves were clear and there were no pustules 
or perifollicular erythema, and his feet were not examined.  He 
was assessed as having neurodermatitis/prurigo nodulatis with 
post-inflammatory hyperpigmentation versus arthropod bites with 
excoriations of the arms and legs, not consistent with 
folliculitis.  He was advised to avoid excessive showering and 
hot showers. 

Most recently, the Veteran was afforded a VA examination of the 
skin in April 2010.  At the examination, the Veteran reported 
that he had retired in 1992 and remained unemployed.  He did not 
have any fever, chills, weight loss, or skin cancer.  The Veteran 
complained of his skin rash and pruritis of the arms and legs, 
and described using ointments and lotions on the legs and arms 
for the previous year, which reportedly helped with the itching, 
but not with the rash.  On physical examination, the face and 
neck, abdomen and back, chest, and feet were noted to be clear.  
The right and left upper extremities had "multiple, too numerous 
to count, 0.5-1 cm in diameter, circular areas of 
postinflammatory hyperpigmentation."  There were also scattered, 
erythematous, folliculocentric papules without drainage at that 
time.  The right and left lower extremities had one centimeter in 
diameter areas of postinflammatory, hyperpigmented macules 
circumferentially on the thigh.  The examiner concluded that the 
Veteran's folliculitis involved 27 percent of the total body 
surface area, with the total exposed surface area at 0 percent.  
The examiner concluded that no color photographs or workup was 
indicated.  

After review of the evidence of record, the Board finds that the 
Veteran is not entitled to a rating higher than 10 percent prior 
to April 14, 2010, or a rating in excess of 30 percent thereafter 
for his service-connected folliculitis.  In this regard, the VA 
examinations on file have shown that his folliculitis involved 1 
to 4 percent of exposed areas and 5 to 10 percent of total 
surface areas of the skin prior to April 14, 2010.  The VA 
examination from April 14, 2010, reflects that the folliculitis 
involved 0 percent of exposed areas, but 27 percent of total 
surface areas of the skin.  Moreover, the evidence does not show 
that the Veteran has at any point required systemic therapy such 
as corticosteroids or other immunosuppressive drugs, but rather 
he has used an array of prescribed and over-the-counter lotions, 
creams, and sprays.  Additionally, his acne does not result in 
any additional physical impairment or functional loss.  In sum, 
at no time has the Veteran met the criteria for a rating in 
excess of 30 percent.  The Veteran's skin disability has not been 
shown to cover 40 percent of the Veteran's body or 40 percent of 
the exposed areas of the Veteran's body and he has not received 
systemic therapy for his skin disability.

Because the Veteran did not meet the criteria for a rating in 
excess of 10 percent at any time prior to April 14, 2010, or to a 
rating in excess of 30 percent any time thereafter, additional 
staged ratings are not for assignment.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2010).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2010).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board acknowledges that 
the Veteran has stated that itching makes it embarrassing for him 
to be in public and difficult to engage in activities; 
nevertheless, the Veteran has been retired during the pendency of 
this appeal.  In short, the rating criteria contemplate not only 
his symptoms, but the severity of his disability.  The Board does 
not find that the schedular criteria have been inadequate for 
rating the manifestations of the service-connected disability.  
See 38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration is not warranted.  

In conclusion, an initial rating in excess of 10 percent prior to 
April 14, 2010, and in excess of 30 percent beginning in April 
14, 2010, is denied.  As a preponderance of the evidence is 
against the award of initial ratings in excess of those already 
awarded, the benefit-of-the-doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to an initial rating in excess of 10 percent for 
folliculitis (previously rated as acne) prior to April 14, 2010, 
is denied.  

Entitlement to an initial rating in excess of 30 percent for 
folliculitis (previously rated as acne) beginning April 14, 2010, 
is denied. 




REMAND

The Veteran seeks an increased rating for his lumbar degenerative 
disc disease.  

Recently, the Veteran was afforded a VA orthopedic examination in 
April 2010.  At that time the Veteran indicated that he had 
private chiropractic treatment from 2000 to 2008.  The Board 
notes that records of the reported chiropractic treatment are not 
of record.  VA is obligated to make substantial efforts to assist 
a claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A.  This duty includes obtaining 
pertinent medical records identified by the Veteran.  38 U.S.C.A. 
§ 5103A(b).  The appellant, however, is put on notice that 
because his medical records are private, and VA may not obtain 
them without his express written consent, his cooperation is 
required for this development to be afforded him.  In the 
alternative, the appellant has the right to obtain such records 
and submit them to VA directly. 

Because the Veteran's private chiropractic treatment records, 
which were referenced in the April 2010 VA examination report, 
are not associated with his file, the Veteran's claim has not 
been specifically developed, and remand is required for full 
compliance with VA's duty to assist the Veteran in substantiating 
his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the necessity of 
obtaining his private chiropractic treatment 
records, and inform him that he may submit these 
or any other pertinent private medical records 
himself, or authorize VA to obtain them in his 
behalf.  The RO must also include records release 
and authorization forms so that VA has the 
authority to obtain these records.  If these 
records are unobtainable, formal findings are 
required that either the records sought do not 
exist, or that further efforts to obtain those 
records would be futile, and the Veteran must be 
provided proper notice.

2.  Following the receipt of any outstanding 
chiropractic records, and after conducting any 
additional development deemed necessary, the RO 
should readjudicate the claim, considering all the 
evidence of record.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a supplemental 
statement of the case and an appropriate period of 
time for response.  The case should then be 
returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
JAMES L MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




 Department of Veterans Affairs


